SEPARATION AGREEMENT AND RELEASE




This CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (together with all exhibits
and documents incorporated herein, collectively, the “Agreement”) is made this
8th day of July, 2015 (the “Effective Date”), by and between Blue Line
Protection Group, Inc., a publicly-traded company formed under the laws of the
State of Nevada (the “Company”) and Sean Campbell (“Campbell”). The Company and
Campbell shall collectively be referred to hereinafter as the “Parties.”  




WHEREAS, Campbell has been employed as the Company Chief Executive Officer
effective March 1, 2014;




WHEREAS, Campbell wishes to resign from the office of Chief Executive Officer,
effective on the date of next annual shareholder meeting of the Company when the
successor director is elected by the shareholders of the Company (the
“Resignation Date”); and




WHEREAS, the Parties desire to resolve any disputes and set forth their
agreement concerning the terms and conditions of the separation of Campbell’s
employment.




NOW THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from the performance hereof, the Parties agree as follows:




1.

Cessation of Employment.  Subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement, Campbell agrees to resign as the Chief
Executive Officer and from the Board of Directors of the Company by submitting
the Resignation attached hereto as Exhibit A on the Resignation Date.  




2.

Consideration.  Campbell attests that the Company has not made salary payments
to Campbell and Campbell has (a) accrued executive compensation through the
Effective Date in the amount of $150,000 and (b) accrued authorized expenses
incurred for and on behalf of the Company in the approximate amount of $45,000
(collectively, “Accrued Expenses”).  Campbell shall dismiss all Accrued Expenses
and shall acknowledge that he is owed no further payment from the Company or any
of the Released Entities (as defined herein), including any amounts for
additional compensation, bonuses, benefits, vacation pay or expense
reimbursements.  




3.

Release by Campbell.  Campbell hereby fully and forever releases and discharges
the Company, and all related or affiliated entities, including without
limitation the Company, Blue Line Protection Group, Inc., its subsidiaries and
their respective past and present Board of Directors (including individual Board
members personally and in their official capacities), officers, shareholders,
directors, partners, members, employees, agents, attorneys, principals
(collectively the “Released Entities”) from any and all claims, liens,
agreements, contracts, covenants, actions, suits, demands, causes of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity,
or otherwise, whether known or unknown, vested or contingent, suspected or
unsuspected, which existed in the past or which currently exist, arising out of
Campbell’s employment by the Company or the termination thereof (collectively,
“Claims”), whether such Claims, or causes of action are or may have been brought
under federal, state or local statutory or common law, and including, without
limitation, any claims or causes of action, alleging wrongful or negligent
discharge, discrimination on the basis of race, sex, sexual





Page 1 of 4




--------------------------------------------------------------------------------

orientation, age, disability, religion, national origin, creed, color, marital
status, or on any protected basis; under Title VII of the Civil Rights Act of
1964  (42 U.S.C. §2000e et seq.), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. §§1981 and 1983), the Americans with Disabilities Act (42 U.S.C. §12101
et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the
Rehabilitation Act of 1973 (29 U.S.C. §791 et seq.), the Equal Pay Act of 1963
(29 U.S.C. §206 et seq.), the Genetic Information Non-Discrimination Act (42
U.S.C. 2000ff  et seq.), the Worker Adjustment and Retraining Notification Act
(29 U.S.C. §2101), the Lilly Ledbetter Fair Pay Act of 2009, the Colorado Civil
Rights Act, Colorado Wage Payment Laws, the Colorado Employment Protection Act,
and all applicable federal, state and local employment and employment
discrimination laws and regulations, all of the above laws as amended; and any
claims, demands or actions based on retaliatory discharge, breach of covenant of
good faith and fair dealing or other alleged promise, whistleblowing, infliction
of emotional distress, defamation, or breach of contract or any other
employment-related action under any local, state or federal law. This release
expressly includes, without limiting the generality of the foregoing, any claims
for penalties, punitive damages, or attorneys’ fees or costs by Campbell or his
attorneys.  




The Parties expressly acknowledge that this release does not relinquish any
rights or claims that the law does not allow to be waived, or any claims that
may arise after the date Campbell signs this Agreement, nor does it preclude
Campbell from filing a charge of discrimination with a local or state agency or
the Equal Employment Opportunity Commission, although Campbell agrees that he
will not seek damages if he does file such a charge or has filed a charge, and
Campbell waives any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on Campbell’s behalf.  The foregoing
release shall not apply to and shall not affect the Parties’ right to enforce
the terms of this Agreement or seek remedy for the breach thereof.




4.

Release by the Company.  The Company hereby fully and forever releases and
discharges Campbell from any and all Claims.  Notwithstanding the foregoing, the
releases and discharges contained in this Paragraph 4 shall not apply to any
Claims in which a final adjudication establishes that Campbell’s acts or
omissions involved intentional misconduct, fraud, or a knowing violation of the
law.  




5.

Non-Admission. The Parties agree that this Agreement does not constitute an
admission of any violation by the Company, any of the Released Entities, or
Campbell of any laws including, but not limited to, the laws identified in
Paragraph 3 above.




6.

Miscellaneous.




(a)

Breach and Enforcement.  In the event of any litigation to enforce the terms of
this Agreement, the prevailing party shall be entitled to an award of its
reasonable attorneys’ fees and costs incurred therein.




(b)

Heirs, Successors and Assigns.  This Agreement shall not be assignable, in whole
or in part, by either party without the written consent of the other party,
except that the Company may, without any further consent of Campbell, assign or
delegate all or any portion of its rights and obligations under this Agreement
to any corporation or other business entity (i) with which the Company may merge
or consolidate, or (ii) to which the Company may sell or transfer all or
substantially all of its assets or stock. Any such current or future successor
to which any right or





Page 2 of 4




--------------------------------------------------------------------------------

obligation has been assigned or delegated shall be deemed to be the “Company”
for purposes of such rights or obligations of this Agreement. This Agreement
shall be binding upon and shall inure to the benefit of the Parties, their
successors and assigns, representatives and agents, and as to Campbell, his
spouse, heirs, legatees, administrators and personal representatives.




(c)

Entire Agreement.  Except as otherwise provided herein, this Agreement
constitutes the exclusive and complete agreement between the Parties relating to
the subject matter hereof, and this agreement supersedes all prior oral and
written agreements and communications between the parties on this matter. No
amendment of this Agreement shall be binding unless in writing and signed by the
Parties.

(d)

Invalidity.  The provisions of this Agreement are severable. If any provision or
the scope of any provision is found to be unenforceable by a court of competent
jurisdiction, the other provisions or the affected provisions as reduced in
scope shall remain fully valid and enforceable.




(e)

Governing Law.  This Agreement shall be governed by the substantive law of the
State of Nevada.




7.

Voluntary and Knowing Action.  The Parties hereby acknowledge that they have
read and understand the terms of this Agreement, and that they are voluntarily
entering into this Agreement agreeing to be legally bound.  




8.

Post Execution Actions.  The Company shall as soon as practicable after the
execution hereof endeavor to remove Mr. Campbell from all associations,
obligations or signatory authority entered into, on behalf of the Company, to
include, without limitation: legal documents, financial and bank accounts,
licenses, memberships, leases, and any and all other fiduciary or legal
obligations.  


















































Page 3 of 4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Confidential Separation
Agreement and Release to be executed on the date set forth below.







CAMPBELL




/s/ Sean Campbell        

Dated: July 8, 2015

Sean Campbell










BLUE LINE PROTECTION GROUP, INC.

A Nevada corporation




/s/ Sean Campbell   

Dated: July 8, 2015

Print Sean Campbell

Title/Position  the CEO
















































































Page 4 of 4




--------------------------------------------------------------------------------

EXHIBIT A




RESIGNATION




Date: _8th _ day of July, 2015




The undersigned, Sean Robbie Campbell, hereby resigns as Chairman, Director,
Chief Executive Officer and President of Blue Line Protection Group, Inc. (the
“Company”), to be effective on date of next annual shareholder meeting of the
Company when a successor director is elected. Such resignation is voluntary and
without dispute or disagreement as to the business, accounting, financial, and
regulatory matters of the




Additionally, I confirm that the Company does not owe me any compensation or
reimbursement for expenses.  










/s/ Sean Campbell___________________

Sean Robbie Campbell






















































































Exhibit A


